                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 EASTERN DISTRICT OF CALIFORNIA

                                  6

                                  7        KEYHAN MOHANNA, INDIVIDUALLY                     Case No. 18-cv-02563-WHO
                                           AND KEYHAN MOHANNA, TRUSTEE
                                  8        OF THE KEYHAN MOHANNA
                                           REVOCABLE TRUST DATED JULY 8,                    ORDER TO SHOW CAUSE RE:
                                  9        2003                                             DISMISSAL FOR FAILURE TO
                                                                                            PROSECUTE
                                                       Plaintiff,
                                 10
                                                                                            Re: Dkt. No. 36
                                                 v.
                                 11

                                 12        CARRINGTON MORTGAGE SERVICES
                                           LLC; CHRISTIANA TRUST, A DIVISION
Eastern District of California
United States District Court




                                 13        OF WILMINGTON SAVINGS FUND
                                           SOCIETY, FSB, NOT IN ITS
                                 14        INDIVIUDAL CAPACITY BUT AS
                                           TRUSTEE OF ARLP TRUST 3; and Does
                                 15        1-10, Inclusive,
                                                       Defendants.
                                 16

                                 17           Defendant filed a motion to dismiss plaintiff’s complaint. Dkt. No. 36. That matter is set

                                 18   to be heard on November 7, 2018. Plaintiff’s opposition or response to that motion was due on

                                 19   September 25, 2018. As of the date of this Order, plaintiff has not filed an opposition or

                                 20   otherwise responded to defendant’s motion to dismiss.

                                 21           Plaintiff is ORDERED TO SHOW CAUSE why this case should not be dismissed for

                                 22   failure to prosecute by filing an opposition or other response to the motion to dismiss by

                                 23   October 17, 2018. If plaintiff does not file such response by that date, this case may be dismissed

                                 24   for failure to prosecute. See Fed. R. Civ. Proc. 41(b); Henderson v. Duncan, 779 F.2d 1421, 1423

                                 25   (9th Cir. 1986) (listing factors relevant to whether to dismiss for lack of prosecution).

                                 26   //

                                 27   //

                                 28   //
                                  1          If plaintiff files his opposition by October 17, 2018, defendants’ reply is due by October

                                  2   24, 2018. The hearing on the motion to dismiss remains on November 7, 2018 at 2:00 p.m. in

                                  3   Courtroom 2, 17th Floor, San Francisco, California.

                                  4

                                  5          IT IS SO ORDERED.

                                  6   Dated: October 4, 2018

                                  7

                                  8
                                                                                                  William H. Orrick
                                  9                                                               United States District Judge
                                 10

                                 11

                                 12
Eastern District of California
United States District Court




                                 13

                                 14

                                 15

                                 16

                                 17

                                 18
                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26
                                 27

                                 28
                                                                                       2
